UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6428


PEARLIE INGRAM,

                  Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Cameron McGowan Currie, Senior
District Judge. (9:14-cv-04771-CMC)


Submitted:   December 15, 2015              Decided:   January 6, 2016


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pearlie Ingram, Appellant Pro Se. Benjamin Neale Garner, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pearlie        Lee    Ingram     appeals             the   district         court’s    order

dismissing      his      petition     for    writ         of    error     coram    nobis.        We

affirm.

        A    writ   of    error     coram        nobis      can      be   used    to    vacate    a

conviction when a fundamental error resulted in conviction and

no other means of relief is available.                          United States v. Denedo,

556 U.S. 904, 911 (2009); United States v. Akinsade, 686 F.3d
248, 252 (4th Cir. 2012).                   But see Carlisle v. United States,

517 U.S. 416, 429 (1996) (“[I]t is difficult to conceive of a

situation in a federal criminal case today where a writ of coram

nobis       would   be     necessary        or       appropriate.”          (alteration         and

internal      quotation       marks   omitted)).                We   review      for    abuse    of

discretion the district court’s decision to deny coram nobis

relief.       Bereano v. United States, 706 F.3d 568, 575 (4th Cir.

2013).

     Applying         these     standards,           we    conclude       that    the   district

court did not err in denying Ingram’s petition for writ of coram

nobis.       Accordingly, we deny Ingram’s motions to consider new

evidence and for oral argument and affirm the judgment of the

district      court.       We    dispense        with       oral     argument      because      the

facts    and    legal     contentions        are          adequately      presented        in   the




                                                 2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3